Cite as: 559 U. S. ____ (2010)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
  RICK THALER, DIRECTOR, TEXAS DEPARTMENT 

  OF CRIMINAL JUSTICE, CORRECTIONAL INSTI- 

     TUTIONS DIVISION v. ANTHONY CARDELL 

                   HAYNES 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

            No. 09–273.   Decided February 22, 2010 


  PER CURIAM.
  This case presents the question whether any decision of
this Court “clearly establishes” that a judge, in ruling on
an objection to a peremptory challenge under Batson v.
Kentucky, 476 U. S. 79 (1986), must reject a demeanor
based explanation for the challenge unless the judge per
sonally observed and recalls the aspect of the prospective
juror’s demeanor on which the explanation is based. The
Court of Appeals appears to have concluded that either
Batson itself or Snyder v. Louisiana, 552 U. S. 472 (2008),
clearly established such a rule, but the Court of Appeals
read far too much into those decisions, and its holding, if
allowed to stand, would have important implications. We
therefore grant the petition for certiorari, grant respon
dent’s motion to proceed in forma pauperis, and reverse
the judgment of the Court of Appeals.
                              I
   Respondent was tried in a Texas state court for the
murder of a police officer, and the State sought the death
penalty. During voir dire, two judges presided at different
stages. Judge Harper presided when the attorneys ques
tioned the prospective jurors individually, but Judge
Wallace took over when peremptory challenges were exer
cised. When the prosecutor struck an African-American
juror named Owens, respondent’s attorney raised a Batson
2                   THALER v. HAYNES

                         Per Curiam

objection. Judge Wallace determined that respondent had
made out a prima facie case under Batson, and the prose
cutor then offered a race-neutral explanation that was
based on Owens’ demeanor during individual questioning.
Specifically, the prosecutor asserted that Owens’ de
meanor had been “somewhat humorous” and not “serious”
and that her “body language” had belied her “true feeling.”
App. to Pet. for Cert. 187. Based on his observations of
Owens during questioning by respondent’s attorney, the
prosecutor stated, he believed that she “had a predisposi
tion” and would not look at the possibility of imposing a
death sentence “in a neutral fashion.” Id., at 188. Re
spondent’s attorney did not dispute the prosecutor’s char
acterization of Owens’ demeanor, but he asserted that her
answers on the jury questionnaire “show[ed] that she was
a juror who [was] leaning towards the State’s case.” Ibid.
After considering the prosecutor’s explanation and the
arguments of defense counsel, Judge Wallace stated that
the prosecutor’s reason for the strike was “race-neutral”
and denied the Batson objection without further explana
tion. Id., at 189.
   The case proceeded to trial, respondent was convicted
and sentenced to death, and the Texas Court of Criminal
Appeals affirmed the conviction. Rejecting respondent’s
argument that “a trial judge who did not witness the
actual voir dire cannot, as a matter of law, fairly evaluate
a Batson challenge,” id., at 173, the Court of Criminal
Appeals wrote:
    “There are many factors which a trial judge—even one
    who did not preside over the voir dire examinations—
    can consider in determining whether the opponent of
    the peremptory strikes has met his burden. These in
    clude the nature and strength of the parties’ argu
    ments during the Batson hearing and the attorneys’
    demeanor and credibility. And, when necessary, a
                     Cite as: 559 U. S. ____ (2010)                   3

                              Per Curiam

     trial judge who has not witnessed the voir dire may
     refer to the record,” id., at 173–174 (footnote omitted).
   With respect to the strike of juror Owens, the court held
that Judge Wallace’s acceptance of the prosecutor’s expla
nation was not clearly erroneous and noted that “[t]he
record does reflect that Owens was congenial and easygo
ing during voir dire and that her attitude was less formal
than that of other veniremembers.” Id., at 172. This
Court denied respondent’s petition for a writ of certiorari.
Haynes v. Texas, 535 U. S. 999 (2002).
   After the Texas courts denied his application for state
habeas relief, respondent filed a federal habeas petition.
The District Court denied the petition and observed that
this Court had never held that the deference to state-court
factual determinations that is mandated by the federal
habeas statute is inapplicable when the judge ruling on a
Batson objection did not observe the jury selection. App.
to Pet. for Cert. 80, n. 10.
   A panel of the Court of Appeals granted a certificate of
appealability with respect to respondent’s Batson objec
tions concerning Owens and one other prospective juror.
Haynes v. Quarterman, 526 F. 3d 189, 202 (CA5 2008). In
its opinion granting the certificate, the panel discussed
our opinion in Snyder at length and then concluded:
     “Under Snyder’s application of Batson, . . . an appel
     late court applying Batson arguably should find clear
     error when the record reflects that the trial court was
     not able to verify the aspect of the juror’s demeanor
     upon which the prosecutor based his or her peremp
     tory challenge.” 526 F. 3d, at 199.
  When the same panel later ruled on the merits of re
spondent’s Batson claim regarding juror Owens,1 the court
——————
  1 Because the panel held that the strike of Owens violated Batson, the

panel did not rule on the legitimacy of the other strike as to which a
4                      THALER v. HAYNES

                            Per Curiam

adopted the rule that it had previously termed “ar
guabl[e].” See 526 F. 3d, at 199; Haynes v. Quarterman,
561 F. 3d 535, 541 (CA5 2009). The court concluded that
the decisions of the state courts were not owed “AEDPA
deference” in this case “because the state courts engaged
in pure appellate fact-finding for an issue that turns en
tirely on demeanor.” Ibid. The court then held that
    “no court, including ours, can now engage in a proper
    adjudication of the defendant’s demeanor-based Bat
    son challenge as to prospective juror Owens because
    we will be relying solely on a paper record and would
    thereby contravene Batson and its clearly-established
    ‘factual inquiry’ requirement. See, e.g., Snyder, [552
    U. S., at 477]; Batson, [476 U. S., at 95].” Ibid. (foot
    note omitted).
                              II
   Respondent cannot obtain federal habeas relief under 28
U. S. C. §2254(d)(1) unless he can show that the decision
of the Texas Court of Criminal Appeals “was contrary to,
or involved an unreasonable application of, clearly estab
lished Federal law, as determined by the Supreme Court.”
A legal principle is “clearly established” within the mean
ing of this provision only when it is embodied in a holding
of this Court. See Carey v. Musladin, 549 U. S. 70, 74
(2006); Williams v. Taylor, 529 U. S. 362, 412 (2000).
Under §2254(d)(1), a habeas petitioner may obtain relief
(1) “if the state court arrives at a conclusion opposite to
that reached by this Court on a question of law or if the
state court decides a case differently than this Court has
on a set of materially indistinguishable facts”; or (2) “if the
state court identifies the correct governing legal principle
from this Court’s decisions but unreasonably applies that
—————— 

certificate of appealability had been issued. Haynes v. Quarterman, 

561 F. 3d 535, 541, n. 2 (CA5 2009). 

                     Cite as: 559 U. S. ____ (2010)                 5

                              Per Curiam

principle to the facts of the prisoner’s case.” Id., at 413.
                              III
   In holding that respondent is entitled to a new trial, the
Court of Appeals cited two decisions of this Court, Batson
and Snyder, but neither of these cases held that a de
meanor-based explanation for a peremptory challenge
must be rejected unless the judge personally observed
and recalls the relevant aspect of the prospective juror’s
demeanor.
   The Court of Appeals appears to have concluded that
Batson supports its decision because Batson requires a
judge ruling on an objection to a peremptory challenge to
“ ‘undertake “a sensitive inquiry into such circumstantial
and direct evidence of intent as may be available.” ’ ” 561
F. 3d, at 540 (quoting Batson, 476 U. S., at 93, in turn
quoting Arlington Heights v. Metropolitan Housing Devel
opment Corp., 429 U. S. 252, 266 (1977)). This general
requirement, however, did not clearly establish the rule on
which the Court of Appeals’ decision rests. Batson noted
the need for a judge ruling on an objection to a peremptory
challenge to “tak[e] into account all possible explanatory
factors in the particular case,” 476 U. S., at 95 (internal
quotation marks omitted). See also Miller-El v. Dretke,
545 U. S. 231, 239 (2005); Johnson v. California, 545 U. S.
162, 170 (2005). Thus, where the explanation for a per
emptory challenge is based on a prospective juror’s de
meanor, the judge should take into account, among other
things, any observations of the juror that the judge was
able to make during the voir dire. But Batson plainly did
not go further and hold that a demeanor-based explana
tion must be rejected if the judge did not observe or cannot
recall the juror’s demeanor.
   Nor did we establish such a rule in Snyder.2 In that
——————
 2 Even   if Snyder did alter or add to Batson’s rule (as the Court of
6                        THALER v. HAYNES

                              Per Curiam

case, the judge who presided over the voir dire also ruled
on the Batson objections, and thus we had no occasion to
consider how Batson applies when different judges preside
over these two stages of the jury selection process. Sny
der, 552 U. S., at 475–478. The part of Snyder on which
the Court of Appeals relied concerned a very different
problem. The prosecutor in that case asserted that he had
exercised a peremptory challenge for two reasons, one of
which was based on demeanor (i.e., that the juror had
appeared to be nervous), and the trial judge overruled the
Batson objection without explanation. 552 U. S., at 478–
479. We concluded that the record refuted the explanation
that was not based on demeanor and, in light of the par
ticular circumstances of the case, we held that the per
emptory challenge could not be sustained on the de
meanor-based ground, which might not have figured in the
trial judge’s unexplained ruling. Id., at 479–486. Nothing
in this analysis supports the blanket rule on which the
decision below appears to rest.
   The opinion in Snyder did note that when the explana
tion for a peremptory challenge “invoke[s] a juror’s de
meanor,” the trial judge’s “first hand observations” are of
great importance. Id., at 477. And in explaining why we
could not assume that the trial judge had credited the
claim that the juror was nervous, we noted that, because
the peremptory challenge was not exercised until some
time after the juror was questioned, the trial judge might
not have recalled the juror’s demeanor. Id., at 479. These
observations do not suggest that, in the absence of a per
——————
Appeals seems to have concluded), Snyder could not have constituted
“clearly established Federal law as determined by” this Court for
purposes of respondent’s habeas petition because we decided Snyder
nearly six years after his conviction became final and more than six
years after the relevant state-court decision. See Williams v. Taylor,
529 U. S. 362, 390 (2000) (opinion for the Court by STEVENS, J.); id., at
412 (opinion for the Court by O’Connor, J.).
                  Cite as: 559 U. S. ____ (2010)            7

                           Per Curiam

sonal recollection of the juror’s demeanor, the judge could
not have accepted the prosecutor’s explanation. Indeed,
Snyder quoted the observation in Hernandez v. New York,
500 U. S. 352, 365 (1991) (plurality opinion), that the best
evidence of the intent of the attorney exercising a strike is
often that attorney’s demeanor. See 552 U. S., at 477.
   Accordingly, we hold that no decision of this Court
clearly establishes the categorical rule on which the Court
of Appeals appears to have relied, and we therefore re
verse the judgment and remand the case for proceedings
consistent with this opinion. Our decision does not man
date the rejection of respondent’s Batson claim regarding
juror Owens. On remand, the Court of Appeals may con
sider whether the Texas Court of Criminal Appeals’ de
termination may be overcome under the federal habeas
statute’s standard for reviewing a state court’s resolution
of questions of fact.
                                             It is so ordered.